Title: From George Washington to William Gordon, 29 June 1777
From: Washington, George
To: Gordon, William



Dear Sir,
Camp at Middle brook June 29th 1777.

I am rather asham’d to be so long in debt for your favor of the 10th Ulto but a variety of matters for my consideration; and of late, the bustle, & moving condition of the Army, will, I am perswaded, sufficiently appologize for the seeming neglect.
 I am too far remov’d from Philadelphia, and have too much business of my own, to know, or enquire into the springs which move Congress to such sudden changes in their Resolutions as have lately appear’d in the Northern department—It is much to be wished, that more stability was observed in a body so respectable, as the Service is really injured by a conduct of this sort. The matter, as I have understood, respecting S——S reassuming the Comd in the Northern department was fixed before your Letter by Colo. Henley came to my hands.
Genl Howe after drawing all his Force (excepting Weak Garrisons in New York &ca) into the Jerseys, to Brunswick; and having made ample provision of Pontons (which were loaded on Waggons) for crossing the Delaware, began his March from that place on the Night of the 13th Instt extending his Front to Somerset Court House about Nine Miles whilst his rear remain’d at Middlebush half way between the two (that is, Brunswick and Somerset) in this Situation of his Army, he remaind several days, leaving us in the field of conjecture whether he would move on to Philadelphia, or make an attack upon us, who were Incamped upon his right Flank (as he Marched) at the distance of about 5 Miles.
Several powerful reasons operated strongly against our Attacking him (in the situation he lay) among which, his Flanks were secured by two Rivers (the Rariton & Millstone) whilst the former of these was a cover to his Front. but our Troops were so dispersed under Genl Sullivan & myself, as to have given, I conceive, a pretty successful opposition, either to his March for the Delaware, or an Attack upon this Army; neither of which however was attempted; but a sudden retreat after burning Houses &ca was effected to Brunswick again, where they lay a few days, till they could remove their Baggage &ca to Amboy, for wch place they set out on this day Week having their Rear (as I got notice of their Intention the Evening before) pretty well pepper’d by Troops under the Comd of Genl Green.

They began immediately upon their arrival at Amboy to Transport all their Baggage &ca to Staten Island, and after making a clear Stage, Sallied out on thursday last with their whole Force with a view of gaining the Passes of the Hills, & thereby turning our left Flank—or to cut of our light Troops which were hovering round them—or to Plunder & despoil the Country—however they returnd again yesterday without effecting more than the last. some pretty smart skirmishing ensued between our advance’d Parties & their’s, in which I believe their loss greatly exceeded ours; but, as yet, I do not know the amount of either. As the Post waits I can only add that I am Dr Sir Yr Most Obedt Servt

Go: Washington


P.S. My best respects to Mrs Gordon.

